DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9701157. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims the same vehicle wheel as claimed by the patent including the sub-air chamber, where the rim of the application is required by the vehicle wheel of the patent in order to interface with the vehicle and tire and to form the outer edge of the wheel, where the main body including the plates claimed in the application claim 1 are drawn to the housing and claimed wall surfaces required to form the claimed sub air chamber in claim 1 of the patent, where the communication through hole of the application is the communication hole of the patent, where the edge portions, protruding portion, and main body of claim 1 of the patent, as enabled by figure 3 of the patent comprises multiple cone shaped portions at the edge/formed integrally with the plates/wall surfaces as shown in fig. 3 of the patent, which are drawn to the cone shaped portion claimed in claim 1 of the application.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following claims including 1,2,4,5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al (US 20150047920 A1).

As per claim 1, Kirby discloses a vehicle wheel comprising a rim 30 (fig. 6) and a sub-air chamber member 82 attached to the rim, 
the sub-air chamber member serving as a Helmholtz resonator (para. 30) that cancels air column resonance noise in a tire air chamber (para. 30, the noise in the tire is cancelled which would include the air column resonance noise), 
wherein the sub-air chamber member includes: a main body portion including a top plate 30, a bottom plate 32, and a side plate 84 connecting between the top plate and the bottom plate, 
the main body portion defining an inner space surrounded by the top plate, the bottom plate, and the side plate and serving as a sub-air chamber (82); 
and a communication through-hole (part of 50) that allows communication between the tire air chamber and the sub-air chamber (as shown in fig. 6), and wherein the main body portion further includes a substantially cone-shaped portion formed integrally with the bottom plate and the side plate (the curved portion of 84 and the portion below 50, fig. 6) are each substantially cone shaped.


As per claim 2, The vehicle wheel of claim 1, wherein the sub-air chamber member extends in a wheel circumferential direction of the rim (extended via 32 in fig. 6), and wherein the substantially cone-shaped portion is formed at a wheel circumferential end portion of the sub-air chamber member (per the location of 84 in fig. 6).

As per claim 4, the vehicle wheel of claim 1, wherein the substantially cone-shaped portion is formed integrally with the top plate 30 in addition to with the bottom plate 32 and the side plate 84.
As per claim 5, the vehicle wheel of claim 1, wherein the substantially cone-shaped portion is formed integrally only with the bottom plate 32 and the side plate (the portion directly below element 50 in fig. 6).

Allowable Subject Matter


Prior art to Kirby (US 20190232732 A1) discloses resonant sub chambers acting as hemholtz resonators however they are located in the tire and not within the wheel rim.

Claims 3 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 19, 2022